Exhibit 10.29
AGREEMENT
     THIS AGREEMENT MADE AND ENTERED INTO at Cleveland, Ohio this 31st day of
May, 1999, by and between FOREST CITY ENTERPRISES, INC., an Ohio corporation, of
Terminal Tower, 50 Public Square, Suite 1100, Cleveland, Ohio 44113-2267,
hereinafter referred to as “Company”, and ROBERT G. O’BRIEN of 6925 Waterpepper
Circle, Solon, Ohio 44139, hereinafter referred to as “Employee”.
     WHEREAS, the Company desires to grant to the Employee a benefit to his
Estate upon his death, and
     WHEREAS, the Compensation Committee of this Company has recommended such
benefit to be paid to his Estate, and
     NOW THEREFORE, it is agreed that in consideration of the Employee working
for the Company, it is agreed that:
     In consideration of his employment, if the Employee dies while in the
employ of the Company, the Company agrees to pay to the beneficiaries of the
Employee as stipulated in his Will, or designated by written notice to the
Company from the Employee during his lifetime, or designated by operation of law
if the Employee dies intestate, an amount equal to one hundred percent (100%) of
the salary paid to the Employee for the last calendar year prior to the death,
for a period of five (5) years following the decease of said Employee; said sum
to be payable in quarterly installments to said beneficiaries of said deceased
Employee.
     The parties hereto have set their hands the day and year first above
written.

            FOREST CITY ENTERPRISES, INC.
      /s/ CHARLES A. RATNER            Charles A. Ratner, President        /s/
THOMAS G. SMITH            Thomas G. Smith, Secretary        /s/ ROBERT G.
O’BRIEN            Robert G. O’Brien, Employee     

